Citation Nr: 1608437	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  10-44 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for recurrent right ear hearing loss to include sensorineural hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and a not otherwise specified depressive disorder.  

3.  Entitlement to service connection for a recurrent sleep disorder to include obstructive sleep apnea (OSA).  

4.  Entitlement to service connection for a recurrent left lung disorder to include a lung nodule claimed as the result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1975 to October 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Louisville, Kentucky, Regional Office (RO) which denied service connection for tinnitus, a broken left middle finger, hearing loss, a not otherwise specified depressive disorder, sleep apnea, and lung lesions and mass claimed as the result of asbestos exposure.  In November 2013, the RO denied service connection for PTSD.  In May 2014, the Board granted service connection for tinnitus, denied service connection for both right ear hearing loss and left ear hearing loss; and remanded the issues of service connection for a recurrent left third finger disorder, recurrent OSA, and a recurrent lung disorder to the RO for additional action.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In September 2015, the Court affirmed that portion of the May 2014 Board decision which denied service connection for left ear hearing loss to include sensorineural hearing loss; vacated that portion of the Board's decision which denied service connection for right ear hearing loss to include sensorineural hearing loss; and remanded that issue to the Board for additional action consistent with its decision.  

In November 2014, the Appeals Management Center (AMC) granted service connection for left third finger injury and fracture residuals; assigned a noncompensable evaluation for that disability; and effectuated the award as of August 6, 2006.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In his February 2016 Post-Remand Brief, the accredited representative advanced contentions which may be reasonably construed as an informal application to reopen the Veteran's claim of entitlement to service connection for left ear hearing loss to include sensorineural hearing loss.  The issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left ear hearing loss to include sensorineural hearing loss has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

Right Ear Hearing Loss

The Veteran asserts that service connection for right ear hearing loss is warranted as he was exposed to loud noises associated with his naval duties aboard the U.S.S. Forrestal.  In his Appellant's Brief to the Court, the Veteran's representative asserted that the report of an October 2009 VA audiological examination is inadequate for rating purposes as it failed to address when the Veteran's right ear hearing loss disability became manifest.  
In his August 2006 Veteran's Application for Compensation and/or Pension (VA Form 21-526), the Veteran advanced that his hearing loss began in 1975.  The report of the October 2009 VA audiological examination does not address the Veteran's subjective history of hearing loss since 1975.  Indeed, the VA examiner indicated that "[t]here was no evidence found that the Veteran demonstrated HL while in the Navy or in the years immediately following his service discharge 33 years ago."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the examiner's failure to note or to otherwise address the Veteran's subjective history of hearing loss since 1975, the Board finds that further VA audiological evaluation is necessary to adequately address the issues raised by the instant appeal.  

Clinical documentation dated after August 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Acquired Psychiatric Disorder
 
The report of an August 2014 VA psychological examination conveys that the Veteran was diagnosed with "an unspecified depressive disorder."  The examiner commented that "[s]ince 1976 when he separated from the military, he appears to have functioned well until 2009 when he was noted to have mental health symptoms due to situational causes (i.e. second wife passing, son in Iraq, low motivation) unrelated to the military" and "[t]he current unspecified depressive disorder did not likely manifest while in the military, but rather developed many years post-military with no specific nexus to the reported shipboard fires or plane explosion accident."  The VA psychologist failed to note or otherwise address the multiple diagnoses of PTSD, MDD, and a not otherwise specified depressive disorder advanced by the Veteran's treating VA psychiatric personnel.  Such deficiency renders the August 2014 examination report to be of little probative value.  Therefore, the Board finds that further VA psychiatric evaluation is required to adequately address the issues raised by the instant appeal.  

Recurrent Sleep Disorder and Left Lung Disorder 

The reports of August 2014 VA sleep apnea and respiratory examinations state that the Veteran was diagnosed with both OSA and a left upper lobe lung nodule.  The examiner observed that: the "Veteran has no service records on the U.S.S. Forrestal nor other treatment records of any indication of breathing difficulty nor sleep apnea nor snoring;" "[t]here are no documented episodes of other sailors bringing in Veteran to sick bay for witnessed apnea, respiratory distress nor episodes of oxygen deprivation when Veteran was in service over 4 decades ago;" "the Veteran's upper lung nodule was found during a CT scan performed in 2007;" "[f]ollow-up scans after 2 years demonstrate decreased size and appearance and is not found on chest X-rays or other radiology documentation from STR's;" and "STR's do not document hemoptysis nor weight loss nor respiratory compromise, hypoxia nor failure 4 decades ago while serving on aircraft carrier, especially for a sailor which fought fires."  The VA physician concluded that "[t]herefore, the Veteran's sleep apnea and lung nodule is (sic) less likely than not related or incurred, or onset during active service over 4 decades ago."  The examiner did not address either the Veteran's subjective history of loud snoring while aboard the U.S.S. Forrestal or the relationship, if any, between the onset of the Veteran's left lung growth and his in-service exposure to smoke, asbestos, paint,  and other chemicals while performing his shipboard duties aboard the U.S.S. Forrestal.  

The Board observes that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Given the cited deficiencies of the August 2014 examination reports, the Board finds that further VA sleep apnea and pulmonary evaluations are required.  

Accordingly, the case is REMANDED for the following action:
1.  Contact the Veteran and request that he provide information as to all treatment of his right ear hearing loss, acquired psychiatric, OSA, and left lung disabilities after August 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after August 2014.  

3.  Schedule the Veteran for a VA audiological examination to assist in determining the nature and etiology of the Veteran's right ear hearing loss and its relationship, if any, to active service.  The examiner must specifically address the Veteran's subjective history of hearing loss since 1975.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right ear hearing loss had its onset during active service; is related to his in-service noise exposure; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of the Veteran's acquired psychiatric disorder and its relationship, if any, to active service.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service; is related to the Veteran's documented in-service depression and/or stressful experiences; or otherwise originated during active service.  

The examiner is to expressly note that the Veteran's in-service firefighting-related stressful experiences have been verified by the appropriate authorities.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA sleep apnea examination to assist in determining the nature and etiology of the Veteran's OSA and its relationship, if any, to active service.  The examiner must specifically address the Veteran's subjective history of in-service heavy snoring.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's diagnosed OSA had its onset during active service; is related to his in-service snoring; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Schedule the Veteran for a VA pulmonary examination to assist in determining the nature and etiology of the Veteran's left upper lobe lung growth and its relationship, if any, to active service.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified left lung disorder had its onset during active service; is related to the Veteran's military duties and associated exposure to smoke, asbestos, and other chemicals; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

7.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

